                                               Exhibit B
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 1 of 28
                                                      Mark Waid                                                       1 (1 - 4)
                                                    Page 1                                                           Page 3
 1           UNITED STATES DISTRICT COURT                          1               INDEX
 2          FOR THE WESTERN DIVISION OF TEXAS                      2
                                                                       WITNESS: MARK WAID
 3               AUSTIN DIVISION                                   3
 4                                                                 4 EXAMINATION                            PAGE
 5 RICHARD MEYER,                 )                                5 BY MR. BYRNE                               6
                        ) Case No. 1:18-CV-00800-LY
 6           Plaintiff,    )                                       6
                        )
 7        v.             )                                         7             EXHIBITS
                        )
 8   MARK WAID,                )                                   8 PLAINTIFF'S                          PAGE
                        )
 9           Defendant.      )                                     9 1     Copy of Personal Appearance Agreement   51
     __________________________________)                                   Bates stamped DEF00025 through DEF00027;
10                                                                10       3 pages
11                                                                11 2      Transcript of part of Mr. Waid's   52
                                                                           conversations with audience during
12                                                                12       Comicpalooza in Houston in May of 2018;
            VIDEOTAPED DEPOSITION of MARK WAID taken                       4 pages
13                                                                13
        on behalf of the Plaintiff at 10250                            3   Flash drive containing audio recording 54
14                                                                14       of Mark Waid's conversations with
        Constellation Boulevard, 19th Floor, Los                           audience at Comicpalooza in Houston in
15                                                                15       May of 2018
16      Angeles, California, on Tuesday, February 26,
                                                                  16 4     Printout of pages from Facebook; 2 pages    69
17      2019 at 1:26 p.m. before Vivian C. Lane,
                                                                  17 5     Printout from Antarctic Press Web page;    70
18      Certified Shorthand Reporter No. 11339.                            5 pages
                                                                  18
19                                                                     6   Facebook post Mr. Waid posted on           72
                                                                  19       afternoon of May 11th, 2018 while
20                                                                         waiting for Mr. Dunn to return the
                                                                  20       message he left; 2 pages
21
                                                                  21 7      Series of text messages exchanged         72
22                                                                         between you and Mr. Dunn beginning on
                                                                  22       Friday May ,11th at 5:51 p.m. and
23                                                                         continuing several days thereafter;
                                                                  23       9 pages
24
                                                                  24
25
                                                                  25
                                                    Page 2                                                           Page 4
 1 APPEARANCES:                                                    1            I N D E X (Continued)
 2                                                                 2
     For Plaintiff:
 3                                                                 3
             FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
 4           By: DANIEL H. BYRNE, ESQ.                             4
             221 West Sixth Street
 5           Suite 960                                             5
             Austin, Texas 78701
 6           (512)476-2020                                         6
             dbyrne@fbhg.law
 7                                                                 7        QUESTIONS INSTRUCTED NOT TO ANSWER
     For Defendant:
 8                                                                 8                 (None)
             REEVES & BRIGHTWELL
 9           By: RYAN M. PIERCE, ESQ.                              9
             221 West Sixth Street
10           Suite 1000                                           10
             Austin, Texas 78701-3410
11           (512)334-4503                                        11
             rpierce@reevesbrightwell.com
12                                                                12
                      -and-
13                                                                13
             LAW OFFICES OF MARK S. ZAID, P.C.
14           By: MARK S. ZAID, ESQ.                               14
             1250 Connecticut Avenue Northwest
15           Suite 200                                            15            INFORMATION REQUESTED
             Washington, D.C. 20036
16           (202)454-2809                                        16                 (None)
             mark@markzaid.com
17                                                                17
     Also Present:
18                                                                18
             John Hank, Videographer
19           Richard Meyer                                        19
20                                                                20
21                                                                21
22                                                                22
23                                                                23
24                                                                24
25                                                                25

                                                        Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 2 of 28
                                                                           Mark Waid                                                              2 (5 - 8)
                                                                         Page 5                                                                  Page 7
         1     LOS ANGELES, CALIFORNIA, TUESDAY, FEBRUARY 26, 2019                01:27    1      Q   What kind of a case?

         2                    1:26 P.M.                                                    2      A   I'm sorry?

         3                                                                                 3      Q   What kind of a case?

         4      THE VIDEOGRAPHER: We're on the record to begin the                         4      A   It was a copyright case.

01:25    5   video-recorded deposition of Mark Waid in the matter of              01:27    5      Q   All right. You understand the oath you just

         6   Richard Meyer vs. Mark Waid. Today is February 26th,                          6 took is the same one you'd take in front of a judge and a
         7   2019. The time is approximately 1:26 p m. The case is                         7 jury?
         8   filed in United States District Court for the Western                         8      A   I do.

         9   District of Texas, Austin Division, Case                                      9      Q   And as we just did in the announcements, you

01:26   10   No. 1:18-CV-00800-LY. This deposition was requested by               01:28   10 know I'm here representing Richard Meyer in the lawsuit
        11   counsel for the plaintiff, Richard Meyer. We are in the                      11 that's pending between the two of you?
        12   offices of Glaser Weil located at 10250 Constellation                        12      A   Yes, sir.

        13   Boulevard, Los Angeles, California, 90067.                                   13      Q   Okay. I'm going to try to be as efficient as

        14          The court reporter is Vivian Lane with the                            14 possible today. Tell me a little bit about
01:26   15   offices of Barkley Court Reporters. My name is John                  01:28   15 your -- your -- your background. I -- I think I've read
        16   Hank. I'm a representative of Lexitas located at 13101                       16 somewhere that you were born in -- in Alabama?
        17   Northwest Freeway, Suite 210, Houston, Texas 77040.                          17      A   That's correct. I was born in Alabama. Moved

        18          If all counsel present could identify                                 18 around the South as a child. Lived in Virginia, lived in
        19   themselves, who they represent, and the location of their                    19 Buffalo and in California and in Florida. I've been out
01:26   20   offices.                                                             01:28   20 here off and on for about 16 years.
        21      MR. BYRNE: Dan Byrne with the firm in Austin,                             21      Q   Okay. Did you go to college somewhere?

        22   Texas, and I'm here representing Richard Meyer.                              22      A   Virginia Commonwealth University.

        23      MR. PIERCE: Ryan Pierce here for the defendant,                           23      Q   Okay. And when did you graduate, if you

        24   Mr. Waid, from Austin, Texas. And sitting next to me is                      24 graduated?
01:27   25   Mark Zaid from Washington, D.C.                                      01:28   25      A   I did not graduate.

                                                                         Page 6                                                                  Page 8
         1      THE VIDEOGRAPHER: Would the court reporter please                 01:28    1      Q   And I think I also read somewhere that there

         2 swear in the witness.                                                           2 was a period of time when you actually lived in Texas?
         3                                                                                 3      A   That's correct.

         4              (The oath was administered to the                                  4      Q   When was that?

         5        deponent, MARK WAID, as follows:)                               01:29    5      A   That would have been from '82 to approximately

         6                                                                                 6 '84, '85.
         7      THE REPORTER: Will you raise your right hand,                              7      Q   Okay. And what -- what brought you to Texas in

         8 please.                                                                         8 the -- in the early '80s?
         9          Do you solemnly state under penalty of perjury                         9      A   My mother was ill.

        10 that the testimony you give in this deposition shall be                01:29   10      Q   And I guess she had relocated there?

        11   the truth, the whole truth, and nothing but the truth?                       11      A   Right. Exactly, yes.

        12      THE WITNESS: I do.                                                        12      Q   And were you working during that time?

        13      MR. BYRNE: And let the record also reflect that                           13      A   Uh, yes.

        14 Richard Meyer, one of the parties is -- is also present.                       14      Q   And what kind of work were you doing --

        15                                                                        01:29   15      A   Assistant to an accountant.

        16                    EXAMINATION                                                 16      Q   And when did you get into the business

        17 BY MR. BYRNE:                                                                  17 of -- of -- I'm not sure how to -- the comic book
        18      Q       Would you state your name for the record,                         18 industry --
        19 please.                                                                        19      A   Oh, sure.

01:27   20      A       Sure. William Mark Waid.                                  01:29   20      Q   -- and in what way?

        21      Q       And Mr. Waid, have you ever been deposed                          21      A   I began on staff in 1987 as an assistant

        22   before?                                                                      22 editor -- associate editor of DC Comics.
        23      A       Yes. I was an expert witness once.                                23      Q   And what city was that in?

        24      Q       Okay. Any other times?                                            24      A   That was in New York.

01:27   25      A       No.                                                       01:30   25      Q   All right. And how long did you live in New

                                                                             Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 3 of 28
                                                                      Mark Waid                                                              10 (37 - 40)
                                                                   Page 37                                                                    Page 39
02:12    1 substance and content of the -- the actual Jawbreaker              02:14    1 reaching out making contact -- or trying to make contact.
         2 comic that is offensive?                                                    2      Q   Okay. Is it possible you could have Googled it

         3      A    To Kickstarter, yes.                                              3 and found it on the Internet?
         4      Q    I'm sorry, to -- to Kickstarter?                                  4      MR. PIERCE: Object to form.

02:12    5      A    Yes, sir.                                                02:14    5      THE WITNESS: Not to my recollec ion.

         6      Q    I'm not asking about Kickstarter right now.                       6 BY MR. BYRNE:
         7          I'm asking about you.                                              7      Q   I didn't ask whe her -- obviously you don't

         8      A    That wasn't clear. You were just asking                           8 recall going to the Internet.
         9   about --                                                                  9      A   I don't.

02:12   10      Q    Okay.                                                    02:15   10      Q   Would -- would that not be a normal action hat

        11      A    Okay. Well, based on -- if you're asking to                      11   you would typically take in this situation where you're

        12 this day, based on my knowledge that Kickstarter rejected                  12 trying to get a number of a business?
        13 this project on the basis of victory and misogyny, then                    13      MR. PIERCE: Object to form.

        14 the answer would be yes.                                                   14      THE WITNESS: Again, that wasn't -- that wasn't the

02:12   15      Q    So you're saying that you assume, even though            02:15   15 direction I went.
        16 you don't know, that there's something about he content                    16 BY MR. BYRNE:
        17 of the comic that was produced that must be offensive,                     17      Q   I'm not asking what you did in this case. I'm

        18   otherwise Kickstarter wouldn't have done what it did?                    18   asking what you would normally if you want to try to

        19      MR. PIERCE: Object to form.                                           19 reach a business somewhere around the country, isn't it a
02:13   20      THE WITNESS: I know for a fact Kickstarter rejected           02:15   20 normal action for you to type the name of the business in
        21 the project on those grounds. We have documentation of                     21 on Google to see if you can find what you need on the
        22   that fact.                                                               22 Internet?
        23 BY MR. BYRNE:                                                              23      MR. PIERCE: Object to form.

        24      Q    Because of the content of he work, not because                   24      THE WITNESS: If it's a company outside the purview

02:13   25 of the -- hose issues being affiliated with Mr. Meyer?             02:15   25 of my industry, sure. If I'm trying to lodge a complaint
                                                                   Page 38                                                                      Page 40
02:13    1      MR. PIERCE: Object to form.                                   02:15    1 with Amazon.com, yes. But we're not talking about that.
         2      THE WITNESS: That's correct.                                           2 BY MR. BYRNE:
         3 BY MR. BYRNE:                                                               3      Q   And why do you not use that same tool when

         4      Q    So did you -- at some point you decided to call                   4 you're within the industry?
02:13    5 Antarctic Press?                                                   02:15    5      MR. PIERCE: Object to form.

         6      A    Correct.                                                          6      THE WITNESS: It was simply just the direction I

         7      Q    Did you go online and Google Antarctic Press to                   7 went.
         8 get he number? Or did you already have it --                                8 BY MR. BYRNE:
         9      A    Not to the best of my recollection.                               9      Q   I understand that's what happened here.

02:14   10      Q    I'm sorry?                                               02:16   10      A   Right.

        11      A    Not to the best of my recollection.                              11      Q   But I'm asking why you would differentiate

        12      Q    Did you already have contact information in                      12 between how you would reach a business that you didn't
        13 your contacts?                                                             13 have a number for that's in your industry versus one
        14      A    No, sir.                                                         14 that's outside your industry.
02:14   15      Q    How did you go about getting contact                     02:16   15      MR. PIERCE: Object to form, asked and answered.

        16   information for Antarctic Press?                                         16      THE WITNESS: Honestly, I don't call -- recall.

        17      A    To the best of my recollection, I contacted                      17 BY MR. BYRNE:
        18   industry colleagues, seeing if anybody had contact                       18      Q   Who did you talk to first at Antarctic Press?

        19 information for them.                                                      19      A   I don't know the person's name.

02:14   20      Q    Do you remember who you contacted?                       02:16   20      Q   Whoever answered the phone?

        21      A    I remember I contacted                    . I don't              21      A   Whoever answered the phone.

        22   recall anyone else I may have gotten the information                     22      Q   And what do you recall about that conversation?

        23 from. I don't necessarily -- I don't recall whether or                     23      A   I recall that I left a message. It was regards

        24 not                  even picked up the phone or whether or not            24 their announcement. I said specifically during that
02:14   25 I got the number from            . I do -- I just remember me      02:17   25 conversation, "I wish to speak to the owner" -- not in

                                                                           Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 4 of 28
                                                                    Mark Waid                                                                  11 (41 - 44)
                                                                 Page 41                                                                        Page 43
02:17    1 anger. I said specifically, "I'm not calling to tell you        02:20    1 what -- what do you know. And then he explained he had
         2 what to publish or not to publish, but I would simply                    2 already had a morning and afternoon of angry freelancers
         3 like to speak to Mr. Dunn and see if he understands, you                 3 and of his own staff being angry and threatening to quit
         4 know, why the backlash is happening."                                    4 over this situation.
02:17    5      Q    So you left a -- a message specifically for Ben       02:21    5          I said, "How did you not know?"

         6 Dunn?                                                                    6          He said, "I'm not on social media. This is not

         7      A   I did.                                                          7   my full-time job."

         8      Q    Okay. And was that on Friday?                                  8          I said, "I am not calling to tell you what to

         9      A   Yes, sir.                                                       9   publish or not to publish, that is not my intent, and

02:17   10      Q    And how long did it take for hat call -- that         02:21   10 people can publish whatever they want to publish. I just
        11 message to be returned approximately?                                   11 wanted to make sure you understood why there was such a
        12      A   Approximately two hours.                                       12 firestorm coming your way and why there was such an
        13      Q    And who called you back?                                      13 outcry."
        14      A   I believed it was Ben Dunn at the time. I                      14          He indicated that he now understood. He didn't

02:18   15 later learned it was his brother, Joe.                          02:21   15 understand at the beginning of that day, but by that time
        16      Q    Had you ever met Joe?                                         16 he had understood. He indicated to me that that point he
        17      A   Not to my recollection.                                        17 was ready to sever ties with Mr. Meyer. He used the
        18      Q    What do you know about their different roles,                 18 phrase "his behavior is indefensible."
        19 or what do you -- did you understand their different                    19      Q    Uh-huh.

02:18   20 roles were within Antarctic Press at the time of this           02:22   20      A    And from there, we started talking about

        21 call?                                                                   21 believing that, you know, we were on the same page at
        22      A   I had no idea. My understanding at the time                    22 that point. The conversation became more genial. Now,
        23 was that Ben Dunn was still the publisher/owner, and                    23 good on you being able to stay in business this long and
        24 that's why I went -- reached out to him.                                24 the good and bad times.
02:18   25      Q    And how long did you talk to Mr. Dunn on that         02:22   25          We talked about the role of a publisher,

                                                                 Page 42                                                                        Page 44
02:19    1 Friday?                                                         02:22    1   how -- you know, the role of divorcing the work from the

         2      A   To the best of my recollection, approximately                   2   creative person. Sometimes you -- you know, you won't

         3 15 minutes, perhaps a little longer.                                     3   publish something because you find the -- the author

         4      Q    Was that on your cell phone?                                   4   repellent. Sometimes you will. Sometimes my -- it

02:19    5      A   Yes, sir.                                              02:22    5   became a conversation about where do you draw the line.

         6      Q    Do you have records of that call?                              6   How offensive or how immoral does somebody have to be for

         7      A   Not to the best of my recollection, no, sir.                    7   you, as a publisher, to say, all right, I can't divorce

         8      Q    Have you tried to get them?                                    8   the work from this person, I can't publish this. It was

         9      A   I have not tried to get them, no.                               9   a very congenial and very friendly conversation.

02:19                                                                      02:23   10      Q    So he talked about the recognition in the

                                                                                   11   industry, that the work and the person should not be

                                                                                   12   viewed as one thing but should be viewed independently,

                                                                                   13   correct?

                                                                                   14      MR. PIERCE: Object to form.

02:20                                                                      02:23   15      THE WITNESS: Not correct, no, sir.

                                                                                   16          We talked about to the extent at which that's

        17      Q    Okay. So tell me what you recall about the                    17   the case. He never indicated absolutely that you should

        18 substance of the conversation with Mr. Dunn that lasted                 18   always separate the person from the product. That

        19 approximately 15 minutes or maybe longer?                               19   was -- that was the whole point of the conversation.

02:20   20      A   Certainly.                                             02:23   20   BY MR. BYRNE:

        21          Mr. Dunn called -- I was expecting -- I was                    21      Q    So when you got the call on your -- do you have

        22 expecting a call, or at least hoping to expect a call, so               22   an iPhone?

        23 I picked up the phone. The first words out of Mr. Dunn's                23      A    I do.

        24 mouth were a sigh and then "I know."                                    24      Q    When you got your -- the call on your iPhone,

02:20   25          I laughed and we started talking about                 02:23   25   did you notice that the origination of the number was


                                                                       Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 5 of 28
                                                                       Mark Waid                                                         12 (45 - 48)
                                                                    Page 45                                                               Page 47
02:23    1 San Antonio, Texas?                                                02:38    1 questions.
         2      A     I don't recall.                                                  2 BY MR. BYRNE:
         3      Q     When did you figure out that Antarctic Press                     3      Q   The Friday that we're talking about here where
         4 and Mr. Dunn were based in San Antonio?                                     4 this phone call took place --
02:24    5      A     To the best of my recollection, it was in the           02:38    5      A   Yes.
         6 week or week-and-a-half following when the entire thing                     6      Q   -- is May 11th, 2018, correct?
         7   became a giant industry brew-ha-ha. And there was much                    7      A   Correct.
         8 discussion, there was much hatred flying my way on social                   8      Q   And did you come away from your call with
         9   media. Much anger and somewhere in that maelstrom, I                      9 Mr. Dunn on May 11th with the understanding that he
02:24   10 believe it was brought or it was just brought to my                02:39   10 was -- his company was not going to proceed with
        11   attention that Mr. Meyer was in Texas -- which was news                  11 publishing Mr. Meyer's comic book?
        12 to me. That Antarctic Press was in Texas, which was news                   12      A   My understanding was that he had personally
        13 to me.                                                                     13 made that decision.
        14      Q     And why would that have been a relevant data                    14      Q   And did you feel like as a result of that
02:24   15 point in the -- in the maelstrom that followed the phone           02:39   15 decision that you had achieved your goal --
        16 call?                                                                      16      MR. PIERCE: Objection; form.
        17      A     Well, with respect that you would -- I -- you'd                 17 BY MR. BYRNE:
        18 have to ask the people who put that information out                        18      Q   -- for the call?
        19 there. Um, to the best of my recollection, it became,                      19      A   My goal for the call was simply to alert him of
02:25   20 you know -- you know, well, you know, this is -- this is           02:39   20 the -- of the hornet's nest he was stumbling into. So
        21 bad behavior, and I honestly don't know.                                   21 any sense that that mission was accomplished, was
        22      Q     Mr. Waid, is it possible that you knew, based                   22 accomplished within the first 30 seconds of the call.
        23 on your prior extensive familiarity with the industry and                  23      Q   Well, did you have any sense personally that
        24 it being a fairly small industry, that Antarctic Press                     24 you had won?
02:25   25 was based in San Antonio before you made the call there?           02:39   25      MR. PIERCE: Object to form.

                                                                    Page 46                                                                  Page 48
02:25    1      MR. PIERCE: Object to form.                                   02:40    1      THE WITNESS: There was no winning or losing, no,

         2      THE WITNESS: Not that I recall.                                        2 sir. That was not the -- that was not the object.
         3 BY MR. BYRNE:                                                               3 BY MR. BYRNE:
         4      Q     But you also can't recall how it came up in the                  4      Q   Well, you would acknowledge that your hoped-for

02:25    5 context of the discussions in the week or two following            02:40    5 outcome when you initiated the call was for him to
         6 the call that Texas was where you had directed your                         6 reconsider the decision to publish Mr. Meyer's book,
         7 communications during that call?                                            7 right?
         8      MR. PIERCE: Object to form.                                            8      MR. PIERCE: Object to form.

         9      THE WITNESS: Not to the best of my recollection,                       9      THE WITNESS: Not necessarily, sir.

02:26   10 no, sir.                                                           02:40   10 BY MR. BYRNE:
        11      MR. PIERCE: Dan, when you get to a good point,                        11      Q   Would you say you were pleased with the

        12 okay? We've been going about an hour. Can we take a                        12 decision Mr. Dunn made at -- by the conclusion of your
        13 bathroom break? Just whenever you get to an okay                           13 call?
        14 stopping point.                                                            14      MR. PIERCE: Object to form.

02:26   15      MR. BYRNE: Sure. This is as good as any.                      02:40   15      THE WITNESS: I would say that's accurate.

        16          Off the record.                                                   16 BY MR. BYRNE:
        17      THE VIDEOGRAPHER: We are off the record at 2:26.                      17      Q   What's the next substantive communication you

        18             (Recess taken.)                                                18 recall having in the days following your call on he
        19      THE VIDEOGRAPHER: We are back on the record at                        19 Antarctic Press announcement that related to Mr. Meyer?
02:38   20 2:38.                                                              02:41   20      A   Not long after. I -- I can't remember exactly

        21      THE WITNESS: If I may, before we start, there's a                     21 how long. But that afternoon or early that evening I
        22 couple of things I'd like to clarify.                                      22 received a text message from Mr. Dunn that initiated a
        23      MR. BYRNE: You can just do that when you get your                     23 conversation that was quite pleasant.
        24 deposition transcript if you feel like you need to                         24      Q   A text conversation?

02:38   25 correct something, or your lawyer can ask follow-up                02:41   25      A   Yes, sir.

                                                                         Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 6 of 28
                                                                        Mark Waid                                                             13 (49 - 52)
                                                                     Page 49                                                                   Page 51
02:41    1      Q    Okay. All right. And did that text                        02:45    1           (Plain iff's Exhibit 1 was marked for

         2 conversation continue into the following week?                               2       identification by he court reporter and was

         3      THE WITNESS: Gesundheit.                                                3       attached hereto.)

         4          I wouldn't say "continue." There were -- there                      4      THE WITNESS: Thank you.

02:41    5 were other conversations. Yes, I believe there were                 02:45    5 BY MR. BYRNE:
         6 three interactions via text in all.                                          6      Q   I'm going to hand you what's been marked as

         7 BY MR. BYRNE:                                                                7   Exhibit 1 to your deposition.

         8      Q    And you were seeking assurance from Mr. Dunn                       8      A   Uh-huh.

         9 that he didn't feel bullied by you during your call,                         9      Q   Do you recognize this as the Personal

02:42   10 correct?                                                            02:45   10 Appearance Agreement that you entered into in connection
        11      MR. PIERCE: Object to form.                                            11 with your appearance at the Houston event in May of 2018?
        12      THE WITNESS: That is correct.                                          12      A   I do.

        13 BY MR. BYRNE:                                                               13      Q   And is there a signed version of this

        14      Q    Did he ever give you that -- that assurance in                    14 somewhere?
02:42   15 the days following the call?                                        02:46   15      A   I assume there is.

        16      MR. PIERCE: Object to form.                                            16      Q   Okay. Did you -- did you make any effort to

        17      THE WITNESS: He did not.                                               17 locate it?
        18 BY MR. BYRNE:                                                               18      A   No, sir.

        19      Q    Do you recall the issue of Mr. Meyer and the                      19      Q   Is this a fairly standard form of agreement you

02:42   20 Antarctic Press "Jawbreaker" decision coming up during              02:46   20   get for appearing at these events?

        21 your appearance in Houston later in May?                                    21      A   It's hard to say. This was a new arrangement

        22      A    I do.                                                             22   with a -- a representative who had organized these

        23      Q    And what is it that prompted you to remember                      23 things, and then he's paid and then I am paid through
        24 that conversation?                                                          24 him.
02:43   25      A    I was speaking at a panel, as one does at these           02:46   25      Q   So you had a different promoter for this one

                                                                     Page 50                                                                    Page 52
02:43    1 things, in front of a group of fans who asked questions             02:46    1 than you usually use?
         2 about my career, about my involvement, about my life,                        2      A    I generally don't use promoters.

         3 about whatever. I'm an open book when it comes to that                       3
         4 kind of stuff. And at some point, someone asked about                        4
02:43    5   Meyer or about the foofaraw that had blown up around it.          02:46    5 '
         6      Q   And had you forgotten about answering questions                     6
         7 about Mr. Meyer in Houston in May of 2018 when you filled                    7
         8 out your first affidavit in support of a motion to                           8
         9   dismiss in this case?                                                      9
02:43   10      A   Yes. That's why we followed up with the                    02:47   10
        11 correction once I remembered, yes.                                          11            (Plaintiff's Exhibit 2 was marked for

        12      Q   Okay. I'll just tell you, for the record, that                     12        identification by the court reporter and was

        13 that affidavit was executed on November 1st and -- and                      13        attached hereto.)

        14 there was a follow-up one -- a day or so later. Several                     14      THE REPORTER: Thank you.

02:44   15 days -- excuse me -- on November 12th.                              02:47   15      THE WITNESS: You're welcome.

        16      A   Uh-huh.                                                            16 BY MR. BYRNE:
        17      Q   So what happened between November 1st and                          17      Q    I'm going to hand you what's marked as

        18   November 12th of 2018 to refresh your recollection about                  18 Exhibit 2 to your deposition and ask you if that appears
        19 the fact that you had indeed directed communications                        19 to be a accurate transcript of part of your conversation
02:44   20   concerning Mr. Meyer to persons in the state of Texas?            02:47   20 with the audience during the Houston event in May of
        21      A   I honestly don't recall.                                           21 2018.
        22      Q   Did you go back and listen to the audio of your                    22      MR. PIERCE: You're -- are you asking him to certify

        23 interview before you signed your supplemental affidavit?                    23 that this is an accurate transcript of --
        24      A   The supplemental one, yes, sir.                                    24      MR. BYRNE: Yeah, I'm asking if it looks right to

02:45   25      MR. PIERCE: Oh, you'll get that copy.                          02:48   25 him.

                                                                          Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 7 of 28
                                                                     Mark Waid                                                           14 (53 - 56)
                                                                  Page 53                                                                 Page 55
02:48    1     MR. PIERCE: Yeah.                                            02:51    1       just as there are in pop -- I mean, right
         2     MR. BYRNE: I'm not asking him to give a verbatim                      2       there in -- in -- in the world right now, not
         3 blessing to it.                                                           3       just in comic books but in the world, you
         4     MR. PIERCE: So just generally?                                        4       got... heavily, you know, male heavy... um,
02:48    5     MR. BYRNE: Just generally, yes.                              02:51    5       movements of guys who where trying to move
         6          (Whereupon, the witness reviews the                              6       things back, or towards white supremacy, back
         7      document.)                                                           7       towards a world in which women knew their
         8     THE WITNESS: Okay. The question again was?                            8       place, uh... that kind of nonsense, um, and
         9 BY MR. BYRNE:                                                             9       they are the proud boys or they're, you know,
02:49   10     Q    Does that appear to generally be an accurate            02:51   10       the -- they're this group or they're that
        11 transcription of your comments and -- and your                           11       group.")
        12 interaction with an audience member at the Houston                       12      MR. BYRNE: Let me just pause right there.
        13 May 2018 event?                                                          13 BY MR. BYRNE:
        14     A   Yes, sir.                                                        14      Q   Is that your voice that we're hearing on the
02:49   15     Q    I'm -- I'm going -- let me just play the --             02:51   15 recording?
        16     A   Sure.                                                            16      A   Yes, sir.
        17     Q    -- the one that's marked.                                       17      Q   Okay. And so far, does the transcription track
        18     THE WITNESS: Okay. Which?                                            18 a fair degree of accuracy what -- what you were saying
        19     MR. BYRNE: I'm going to play the audio file.                         19 back at the time?
02:49   20     THE WITNESS: The one that's marked? I don't --               02:52   20      MR. PIERCE: Object to form.
        21 you're looking for the one that's marked?                                21      THE WITNESS: Yes, sir.
        22     MR. PIERCE: Has this been marked yet?                                22 BY MR. BYRNE:
        23     THE REPORTER: I -- I'll sticker it later.                            23      Q   Is there anything about it that was inaccurate
        24     THE WITNESS: Oh, okay. I see what you're saying.                     24 that you've heard?
02:50   25     MR. PIERCE: Okay.                                            02:52   25      A   Not that I've caught.

                                                                  Page 54                                                                    Page 56
02:50    1     MR. BYRNE: So it will be marked as Exhibit 3?                02:52    1     Q    Okay. And you, in making these comments, were

         2     THE REPORTER: Yes.                                                    2 responding to an audience member's question about
         3            (Plaintiff's Exh bit 3 was marked for                          3 Diversity & Comics and Mr. Meyer, correct?
         4       identification by the court reporter and was                        4     A    Let me read his question again.

02:50    5       attached hereto.)                                          02:52    5           (Whereupon, the witness reviews the

         6     MR. BYRNE: I'll ask you to listen to this                             6       document.)

         7 recording.                                                                7     THE WITNESS: The answer to the question would be a

         8     THE WITNESS: Uh-huh.                                                  8 little more general about these people, but yes.
         9            (The audio recording was played as                             9 BY MR. BYRNE:
02:50   10       follows:                                                   02:52   10     Q    But there is a specific question about

        11            "You guys created the -- did their                            11 Diversity Comics which you -- you identify with
        12       comic. Great. Awesome. Then they started                           12 Mr. Meyer, correct?
        13       doing things like making a list of                                 13     A    Buried in here there is a specific question.

        14       the -- there was a -- there was a bunch of                         14     Q    Okay.

02:50   15       stores that decided they weren't going to                  02:52   15           (The audio recording was played as

        16       carry the comic" --)                                               16       follows:

        17     MR. BYRNE: I think I may be playing the wrong                        17           "And comics has you know a group or two

        18 excerpt.                                                                 18       like that too, comics fans have a group like

        19     MR. PIERCE: Yeah. That was in the middle.                            19       that or two too, and it's a shame, um, trying

02:50   20            (The audio recording was played as                    02:52   20       to say without inflaming anything.

        21       follows:                                                           21           "Recently um one of them one of hese

        22            "That's tough to answer me because I'm                        22       groups kickstarted a comic and great, awesome,

        23       trying to... you don't want to give oxygen too                     23       they're gonna do their own graphic novel

        24       much to toxic, toxic people. But what he's                         24       because they're super conservative, hyper

02:51   25       basically talking about there is, there are --             02:53   25       conservative guys.")

                                                                       Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 8 of 28
                                                                         Mark Waid                                                             15 (57 - 60)
                                                                      Page 57                                                                   Page 59
02:53    1 BY MR. BYRNE:                                                        02:55    1       last of all their employees.")

         2      Q     Were you referring to -- let me interrupt the                      2 BY MR. BYRNE:
         3 recording again.                                                              3     Q     And again, you're referring in this comment to

         4           Are you referring to Mr. Meyer as the group                         4 Mr. Meyer, correct? The list of employees that you
02:53    5 that's going to do their own graphic novel?                          02:55    5 testified about earlier?
         6      A     He and his collaborator, yes, sir.                                 6     MR. PIERCE: Object to form.

         7      Q     Do you know whether he had any coauthors?                          7 BY MR. BYRNE:
         8      A     I -- I know because of the way the craft works,                    8     Q     Or is that a reference to someone else?

         9   that he would have been working with an artist because                      9     A     It's a -- it's a more general statement to

02:53   10 he's not a --                                                        02:55   10 what -- it -- not necessarily to him, but to the people
        11      Q     And a colorist?                                                   11 who are working on this book.
        12      A     And a colorist, yes.                                              12     Q     Did -- did anyone besides Mr. Meyer, to your

        13      Q     Okay. So you're referring to that group,                          13 knowledge, circulate a list of stores and phone numbers?
        14 Mr. Meyer, and his colorist and his artist, right?                           14     A     Not that I recall, no.

02:53   15      A     It's -- we're on the line. I -- one of these              02:55   15     Q     Okay.

        16   groups -- I was talking -- again, that's -- I'm talking                    16            (The audio recording was played as

        17 specifically about those three people, just more in a                        17       follows:

        18   general sense of Comicsgate has started. Because again,                    18            "And with the idea that, 'oh no, don't

        19 by that time, in most people's minds, including my own,                      19       call them and harass them, we're not telling

02:54   20   Meyers and Comicsgate were interchangeable.                        02:55   20       you to do that at all!' But here's their phone

        21      Q     In this statement, you're actually talking                        21       numbers and their first and last names of all

        22   about a graphic novel, correct?                                            22       their employees. Well, c'mon.

        23      A     That is correct, yes, sir.                                        23            "So, there was a --")

        24      Q     And that would be Mr. Meyers and his colorist                     24 BY MR. BYRNE:
02:54   25 and his artist, graphic (inaudible) that you're referring            02:55   25     Q     And is your comment here -- let's pause

                                                                      Page 58                                                                     Page 60
02:54    1 to, correct?                                                         02:56    1 again -- intended to suggest that there was, in fact, a
         2       A     That's correct.                                                   2 implied direction to harass the stores and their
         3              (The audio recording was played as                               3 employees?
         4          follows:                                                             4      A     Absolutely.
02:54    5              "And the myth was, the wrap was that                    02:56    5      Q     Okay.
         6          comics was not interested in creating                                6           Back to the tape.
         7          conservative creators and we're not, we're                           7             (The audio recording was played as
         8          throwing conservative creators out. That's                           8         follows:
         9          not the case at all, it's a lot of                                   9             "-- publisher here in Texas who was
02:54   10          conservative creators at comics, we don't --                02:56   10         going to publish their comic, for, after it
        11          we're throwing assholes out, that's [sic] what                      11         had been kickstarted they were gonna, l ke
        12          we're doing and [sic] for every, for every                          12         publish it for comic stores and... there was a
        13          conservative asshole we don't work with in                          13         huge amount of hatred towards that publisher
        14          comics, there's ten liberal assholes [sic] we                       14         at this moment. There was a, most people in
02:54   15          don't work with in comics, so if that's not,                02:56   15         comics, most fans in comics were looking at
        16          there's no -- there's no political yardstick                        16         this as 'How? What are you doing? These guys
        17          here.                                                               17         are, these are indefensible human beings.' Uh
        18              "Uh these guys created the, you                                 18         they are, they, they harass women, they harass
        19          know, they did their comic, great, awesome.                         19         minorities, they harass LGBTQ people, um,
02:54   20          Then they started doing things like                         02:56   20         they're full of hate. What are you doing?")
        21          um...making a list of the stor -- there                             21 BY MR. BYRNE:
        22          was, there was a bunch of stores that decided                       22      Q     And Mr. Meyer -- pause again --
        23          they weren't going to carry the comic, so                           23 Mr. Meyer -- Mr. Waid?
        24          these guys made a list of those stores...and                        24      A     Uh-huh.
02:55   25          their phone numbers and the names, first and                02:56   25      Q     In this excerpt, you're referring to Antarctic

                                                                           Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 9 of 28
                                                                     Mark Waid                                                           16 (61 - 64)
                                                                  Page 61                                                                 Page 63
02:57    1 Press, correct?                                                  02:58    1 BY MR. BYRNE:
         2      A    Correct.                                                        2     Q   And what did -- what did you mean by your

         3      Q    And you're using "they" but you're really                       3 reference to the "Hordes of Hell"?
         4 referring to Mr. Meyer; are you not?                                      4     A   Another hyperbolic reference to the fact that

02:57    5      MR. PIERCE: Object to form.                                 02:58    5 there was such a huge social media outcry against this
         6      THE WITNESS: "They" harass. When they harass --                      6 from the industry.
         7 you mean, in that context, but they harass, they do this,                 7          (The audio recording was played as

         8 yes.                                                                      8      follows:

         9 BY MR. BYRNE:                                                             9          "Long story short, I did call the

02:57   10      Q    Okay.                                                  02:59   10      publisher and said 'look you do what you want

        11            (The audio recording was played as                            11      and I'm not, I'm -- I'm not asking you to not

        12        follows:                                                          12      publish it, I'm not even saying, I'm not

        13            "And my feeling is, look let the baby                         13      saying anything, I'm just kinda curious what

        14        have his bottle, let, I don't care who                            14      you're thinking.' And the answer was, 'Oh my

02:57   15        publishes the comic. I don't care whether you             02:59   15      God, we had no idea, like we really didn't vet

        16        published this comic or not. I don't care.                        16      this before we decided to publish it.' And so

        17        But I knew the publisher and I don't think he                     17      they made an announcement they weren't gonna

        18        was aware of why all of a sudden it was this                      18      to publish it.

        19        gigantic groundswell of hate towards him. So                      19          "Uhhh that's their choice, I wasn't...

02:57   20        I said before we burn this place to the                   02:59   20      I, you know, I, I didn't, I wasn't

        21        ground --")                                                       21      intimidating them. I wasn't pushing them into

        22 BY MR. BYRNE:                                                            22      doing one thing or another, I just wanted to,

        23      Q    I'm going to pause there.                                      23      to look out for him, make sure he understood

        24          Um, what did you mean here when you said                        24      why people were angry at him. Um, and so

02:57   25 "before we burn this place to the ground," referring to          02:59   25      that's turned into what, me getting death

                                                                  Page 62                                                                   Page 64
02:57    1 your conversation with Mr. Dunn?                                 02:59    1      threats every, you know, 5, 6 hours for a
         2      MR. PIERCE: Object to form.                                          2      while ummm...
         3      THE WITNESS: It was a hyperbolic statement that                      3          "'Cause I'm clearly hate, you know,
         4 before the industry as a whole decides to condemn hem,                    4      clearly hate conservatives. Because I didn't,
02:58    5 let's find out what they really knew, give them the              02:59    5      I said, all right clearly I'm
         6 benefit of the doubt that hey weren't aware.                              6      bullying comic-I'm apparently I'm bullying
         7   BY MR. BYRNE:                                                           7      publishers, I'm calling publishers and
         8      Q    Were you conveying there that had he not                        8      bullying them into not publi-if I could, if I
         9   changed his mind, you would have been one of the people                 9      could bully publishers I'd be rich. If I
02:58   10 burning this place to the ground, metaphorically                 02:59   10      could bully publishers I'd be writing Superman
        11   speaking?                                                              11      tomorrow, I could-there'd be so many things I
        12      A    No --                                                          12      would be doing if I were really-if I had a
        13      MR. PIERCE: Object to form.                                         13      power to make publishers do what I wanted them
        14      THE WITNESS: No, sir.                                               14      to do.
02:58   15 BY MR. BYRNE:                                                    03:00   15          "Um does that kinda answer your
        16      Q    Okay.                                                          16      question? It's...kinda?
        17            (The audio recording was played as                            17          "It's uh,... people can you know feel
        18        follows:                                                          18      how they wanna feel, uh, uh yeah. You are,
        19            "Let me call him and just find out                            19      you aren't, you aren't with them, are ya?
02:58   20        what's going on, whether he understands really            03:00   20      (audience laughter) Okay, I didn't, I didn't
        21        what's being-if he wants to publish it it's                       21      drive you guys out, did I?... One more
        22        great I don't care but I just, I know the guy                     22      question.")
        23        and want to make sure he knows why the Hordes                     23 BY MR. BYRNE:
        24        of Hell are descending upon him right now.                        24     Q   Okay. Does that -- rest of that audio confirm
02:58   25        That seems reasonable, right?")                           03:00   25 that the transcript marked as Exhibit 2 is accurate?

                                                                       Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 10 of 28
                                                                     Mark Waid                                                               17 (65 - 68)
                                                                  Page 65                                                                     Page 67
03:00     1      MR. PIERCE: Object to form. You mean word-for-word          03:04    1 BY MR. BYRNE:
          2 verbatim?                                                                 2      Q    Did you ever uncover any direct evidence of

          3      MR. BYRNE: I'm asking him that, yes.                                 3 white supremacy on the part -- statements on the part of
          4      THE WITNESS: With the possible excep ion of a "and"                  4 Mr. Meyer?
03:00     5   or a "the" every once in a while, but substantively, yes.      03:04    5      MR. PIERCE: Again, object to form.

          6 BY MR. BYRNE:                                                             6          How does this relate to jurisdiction? 'Cause

          7      Q     Okay. And there's a reference in here,                         7 we're -- we're starting to yonder into, I think, more
          8 Mr. Waid, to five or six hours of death threats.                          8 substantive areas in a way that is really getting away
          9          What -- what are you talking about here?                         9 from he Court's order. This has nothing to do --
03:00    10      MR. PIERCE: Object to form. Oh, I'm sorry. Go               03:04   10      MR. BYRNE: Well --

         11   ahead.                                                                 11      MR. PIERCE: -- with jurisdiction.

         12      THE WITNESS: I'm talking about the fact that once                   12      MR. BYRNE: I think if there are defamatory

         13 Antarctic Press made their announcement, all of                          13 statements made in Texas, and there's a reference to
         14 Comicsgate descended on my Facebook feed like locusts.                   14 white supremacy tied to Mr. Meyer, I think I'm entitled
03:01    15 Peppering -- posts not only about comics but about, you          03:04   15 to explore that a little bit.
         16   know, my dog. I mean -- figuratively speaking. But I                   16      MR. PIERCE: Okay. I get you -- I'll give you a

         17 mean, it had nothing to do with any of this, with fuck                   17 little bit of room.
         18   you, Mark Waid, fuck you for doing this, I hope you rot                18      THE WITNESS: Ask it again, please.

         19 in hell, I hope you die, over and over and over again,                   19 BY MR. BYRNE:
03:01    20   within the next five or six hours. The whole rest of the       03:05   20      Q    Do you -- do you have any basis to substantiate

         21 evening was me having to try to delete and shoo off all                  21 a contention that Mr. Meyer is a white supremacist?
         22   these flies who were descending upon me with absolute                  22      MR. PIERCE: Object to form.

         23 hate, blaming me for what has happened.                                  23      THE WITNESS: I would say in the materials I

         24 BY MR. BYRNE:                                                            24 provided to the Court is various social media posts about
03:01    25      Q     Do you still have any documentation of dea h          03:05   25 how, you know, it's not a -- you know, the one about
                                                                  Page 66                                                                     Page 68
03:01     1 threats you received?                                            03:05    1 the -- you know, it's not -- what a sideshow or a circus,
          2      A     No. Anything I have I would have provided                      2 whatever, when you hire black people for comics, that
          3 already.                                                                  3 sort of thing that's in there, yeah, absolutely. At
          4      Q     So did you delete anything that would have                     4 least indicated a propensity towards what we -- what we
03:02     5 evidenced death threats by anyone in response to what            03:05    5 refer to as white supremacy hese days. It's a pretty
          6 happened with Antarctic Press?                                            6 broad spectrum.
          7      A     I mean, I wish I hadn't, but I did at the time.                7 BY MR. BYRNE:
          8 Why give them more of a platform to keep screaming.                       8      Q    Do you have any documentation or other evidence

          9      Q     When did you delete those posts?                               9 of Mr. Meyer directly espousing white supremacist
03:02    10      A     Pretty much as they were happening. The idea          03:05   10 doctrines, or are you inferring from he materials you
         11 was to stiff arm and keep -- try to keep it from becoming                11 submitted to the Court that he must think that way?
         12 a giant -- as I put it, a landing. My -- my social media                 12      MR. PIERCE: Object to form.

         13 became a landing strip for lunatics.                                     13          What -- what statement is this tied to? I

         14      Q     Did you take any of the death threats                         14 mean, what specific -- you mentioned a defamatory
03:02    15 seriously, or did you think of it as venting by folks on         03:06   15 statement.
         16 the Internet?                                                            16      MR. BYRNE: He's talking about moving things back

         17      A     Well, at first you take it as venting, but                    17 toward white supremacy.
         18 there's only so many times you can get that kind of stuff                18      THE WITNESS: Are you asking, is there a specific

         19 without it reaching into your head a little bit.                         19 moment when he -- when I am aware of he said "I am a
03:03    20      Q     Okay. And again, I'm going to just make the           03:06   20 white supremacist?"
         21 record clear. The -- the recording that I played in the                  21 BY MR. BYRNE:
         22 course of the deposition is, I think, labeled full five                  22      Q    Or espoused principles you associate with white

         23 minute among several files on that thumb drive.                          23 supremacist --
         24      MR. BYRNE: And I also tendered you a duplicate,                     24      A    I associate? Absolutely. Again, I stepped on

03:03    25 Ryan.                                                            03:06   25 you. I apologize.

                                                                          Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 11 of 28
                                                                            Mark Waid                                                             18 (69 - 72)
                                                                         Page 69                                                                   Page 71
03:06     1        Q    Okay. And are -- are -- are all of those                   03:09    1 that and see if hat refreshes your memory about whether
          2 materials to substantiate that -- those included among                          2 you may have used that as a tool to locate the phone
          3 those that you submitted to the Court in connection with                        3 number for Antarctic Press before you left your message
          4 the motion that's pending?                                                      4 for Mr. Dunn?
03:06     5        MR. PIERCE: Object to form.                                     03:10    5      A   No, sir. I have no memory seeing any of this

          6        THE WITNESS: To the best of my recollection, that's                      6 before.
          7 correct.                                                                        7      Q   Okay. Do you see the name "Doug Dlin"?

          8 BY MR. BYRNE:                                                                   8      A   Uh...

          9        Q    And you certainly produced all of them to us in                     9      Q   Second-to-last page.

03:06    10 the course of discovery, or given them to your lawyers to              03:10   10      A   I do.

         11 produce to us in the course of discovery, correct?                             11      Q   Do you know whether you spoke to Mr. Dlin when

         12        MR. PIERCE: Objection to form.                                          12 you called and left your message?
         13        THE WITNESS: To the best of my recollection, yes,                       13      A   I have no idea who I spoke to at that time.

         14 sir.                                                                           14      Q   So seeing his name there doesn't ring a bell?

03:06    15              (Plaintiff's Exhibit 4 was marked for                     03:10   15      A   I know it was a woman. My recollection is that

         16         identification by the court reporter and was                           16 it was a woman. Let me rephrase that.
         17         attached hereto.)                                                      17      Q   But you don't remember her name?

         18 BY MR. BYRNE:                                                                  18      A   That's correct.

         19        Q    I think you testified earlier you don't recall                     19      Q   By the time you made the call to Antarctic

03:07    20 ever characterizing Mr. Meyer as a doxer?                              03:11   20 Press to make sure that they were informed, had you
         21        A    I don't recall that.                                               21 already been receiving death threats, or did those come
         22        MR. PIERCE: This has -- so this has nothing to do                       22 in the wake of your conversation wi h Mr. Dunn and the
         23 with the Houston -- so to clarify, now you're getting                          23 cancelation?
         24 into statements that aren't tied to that meeting in                            24      A   Specific to this incident in the wake of,

03:08    25 Houston or the Q & A session in Houston?                               03:11   25 although death threats are a part of -- sadly a part of
                                                                         Page 70                                                                     Page 72
03:08     1            Is -- is that right?                                        03:11    1 being a public figure, I've gotten many of them in the
          2        MR. BYRNE: Um...                                                         2 past.
          3        MR. PIERCE: I mean, I think we're just get ing too                       3      Q   Do you remember talking about death hreats in

          4 far afield here.                                                                4 your conversation wi h Mr. Dunn?
03:08     5        MR. BYRNE: All right. We'll save that for the                   03:11    5      A   I have no recollection of that, no, sir.

          6 merits.                                                                         6      Q   It could have come up, you just don't remember?

          7        MR. PIERCE: What exhibit number are we on?                               7      A   I don't remember.

          8        THE REPORTER: 4.                                                         8      Q   And I take it you don't deny that the phone

          9        MR. PIERCE: Thank you.                                                   9   call you had with Mr. Dunn on the afternoon of May 11th,

03:09    10        MR. BYRNE: No, we're on 5.                                      03:12   10 2018 might have lasted as long as 27 minutes?
         11        THE REPORTER: You want to keep that as 4?                               11      MR. PIERCE: Object to form.

         12        MR. BYRNE: Yep.                                                         12      THE WITNESS: It might have.

         13        THE REPORTER: Can I remark that, please?                                13           (Plain iff's Exhibit 6 was marked for

         14        THE WITNESS: Oh, sure. Of course.                                       14       identification by he court reporter and was

03:09    15              (Plaintiff's Exhibit 5 was marked for                     03:12   15       attached hereto.)

         16         identification by the court reporter and was                           16      THE WITNESS: Thank you.

         17         attached hereto.)                                                      17 BY MR. BYRNE:
         18        MR. BYRNE: Sorry. I wasn't real clear.                                  18      Q   And I'm handing you what's marked as Exhibit 6.

         19 BY MR. BYRNE:                                                                  19 Is this a correct copy of a Facebook post hat you posted
03:09    20        Q    Mr. Waid, I'm going to hand you what's been                03:13   20 on the afternoon of May 11th, 2018 while you were waiting
         21 marked as Exhibit 5.                                                           21 for Mr. Dunn to return the message you left?
         22        A    Uh-huh.                                                            22      A   Yes, sir, that's accurate.

         23        Q    And represent to you that that is a printout                       23           (Plain iff's Exhibit 7 was marked for

         24 from the Internet of the Antarctic Press web page as it                        24       identification by he court reporter and was

03:09    25 appeared in May of 2017, and just ask you to glance over               03:14   25       attached hereto.)

                                                                              Lexitas
        Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 12 of 28
                                                                     Mark Waid                                                              19 (73 - 76)
                                                                  Page 73                                                                    Page 75
03:14     1     THE WITNESS: Thank you.                                     03:21    1 Facebook page; is that right?
          2 BY MR. BYRNE:                                                            2      A      I -- yes, I didn't close the account but I took

          3     Q      I'm handing you what's been marked as Exhibit 7               3 down the Facebook page, yes.
          4 to your deposition, Mr. Waid, and ask you to confirm that                4      Q      And did -- did anyone advise you to do that, or

03:14     5 this is a series of text messages exchanged between you         03:21    5   is that something you decided to do independently of

          6 and Mr. Dunn beginning on Friday, May 11th at 5:51 p.m.                  6 hird-party suggestions or --
          7 and continuing several days thereafter.                                  7      A      Totally on my own.

          8             (Whereupon, the witness reviews he                           8          I stepped on you again. I'm sorry.

          9       exhibit.)                                                          9      Q      And is that because of negative feedback you

03:15    10     THE WITNESS: That's accurate, yes, sir.                     03:21   10 were getting from supporters of he Antarc ic Press
         11 BY MR. BYRNE:                                                           11 publication of "Jawbreakers" that were unhappy with your
         12     Q      Okay. 'Cause the last series of texts looks --               12 role in that not happening?
         13 looks like it's dated Tuesday, May 15th.                                13      MR. PIERCE: Object to form.

         14           Is that your interpretation as well?                          14      THE WITNESS: Because of the incessant, yes.

03:15    15     A      I'm not sure where you're seeing a date on the       03:22   15 BY MR. BYRNE:
         16 last round of -- or I mean last --                                      16      Q      Have you spoken to Mr. Ben Dunn or Mr. Joe Dunn

         17     Q      Well, if you go to page 2, you see Saturday                  17 since May 11th of 2018?
         18 May 12th.                                                               18      A      You mean other than texts?

         19     A      Right.                                                       19      Q      Right.

03:15    20     MR. PIERCE: There's a Bates number at the bottom.           03:22   20      A      I have not.

         21 BY MR. BYRNE:                                                           21      Q      Okay. Are there any texts with either of the

         22     Q      You go to page 4 which is Bates numbered                     22   Dunns besides those that we've just reviewed that are

         23 Defendants '9. There's a May 15th.                                      23 marked in evidence?
         24           And that's he last date change I see in this                  24      A      Not to the best of my recollection. I -- if

03:16    25 string.                                                         03:23   25 they're -- because of the way these are cropped on the
                                                                  Page 74                                                                        Page 76
03:16     1           Am I missing something or did this all happen         03:23    1 screen caps, as I already indicated, there's one balloon
          2 on Tuesday -- all the entries after that day happen on                   2 that was, you know, cut off -- you know, "I'm happy to
          3 Tuesday, May 15th as you interpret this?                                 3 leave you" -- so I also submitted these exact same texts.
          4      A     Well, my recollection is there was a gap                      4 The cutoffs may be different in mine.
03:16     5 between "I'm happy to leave" -- as you see, it says, "I'm       03:23    5          So if that makes any sense. So between the two

          6 happy to leave you" -- and it's cut off.                                 6 of them --
          7           And then the next one starts up with, "What                    7      Q      Okay.

          8 have I done to offend you?"                                              8      A      -- that would be an accurate record of what's

          9           My recollection is there was a gap there.                      9   there, yeah.

03:16    10      Q     Okay.                                                03:23   10      Q      But no hing else substantive that you can

         11      A     It was a separate conversation.                              11   recall?

         12      Q     A day or two later?                                          12      A      That's correct.

         13      A     A day or two later.                                          13      Q      Besides what we have here, correct?

         14      Q     Okay.                                                        14      A      That's correct.

03:17    15      THE WITNESS: All right. Can we take a bathroom             03:23   15      Q      Have you been back to Texas since you were in

         16 break real quick?                                                       16   Houston for the May of 2018 event?

         17      MR. BYRNE: Sure.                                                   17      A      No, sir.

         18      THE VIDEOGRAPHER: We are off the record at 3:17.                   18      MR. BYRNE: All right. We'll reserve the rest of

         19 This is the end of Media No. 1.                                         19 our questions for a later stage of the proceedings.
03:21    20             (Recess taken.)                                     03:24   20      MR. PIERCE: Could we just take a quick break?

         21      THE VIDEOGRAPHER: We are back on the record on                     21      MR. BYRNE: Sure.

         22 Media No. 1 at 3:21.                                                    22      THE VIDEOGRAPHER: We are off the record at 3:24.

         23 BY MR. BYRNE:                                                           23             (Recess taken.)

         24      Q     Shortly after your call with Mr. Dunn on                     24      THE VIDEOGRAPHER: We're back on the record at 3:27.

03:21    25 May 11th, within days at least, you took down your              03:27   25 Media No. 1.

                                                                         Lexitas
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 13 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 14 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 15 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 16 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 17 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 18 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 19 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 20 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 21 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 22 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 23 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 24 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 25 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 26 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 27 of 28
Case 1:18-cv-00800-LY Document 23-2 Filed 04/12/19 Page 28 of 28
